DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received October 3, 2022.
	Claims 1-4, 7-10, 12-14, 16, 18, and 21-22 have been amended.  Claims 5, 17, and 19 have been canceled.  Claims 1-4, 6-16, 18, and 20-22 are pending and have been examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-16, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1 and 13, which are similar in scope, amended limitations recite new matter.  Applicant recites the following underlined elements which, after search, were not found in the disclosure:
the training data set comprising feedback data indicating previous outcomes of previous resource utilization of the energy and profitability of previous sales on the forward resource market of the energy produced by the regenerative energy facility
	iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility based on the predicted forward market price from the market forecasting circuit
	execute a sale of excess energy, not delivered to the machine, produced by the regenerative energy facility, on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.
	After a review of the specification including the paragraphs cited by Applicant, there is not support for these limitations.  Therefore, Applicant has recited new matter.
	Claims 2-4, 7-10, 12, 14, 16, 18, and 21-22 are rejected for being dependent on claims 1 and 13.
	Claim 12 is rejected for reciting new matter.  There is no disclosure support for "a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a second instance of at least one of: a machine learning component, an artificial intelligence component, or a neural network component."  There is no support for a forecasting circuit…using a second instance of at least one of: a machine learning component, an artificial intelligence component, or a neural network component."  
	Therefore, claims 1-4, 6-16, 18, and 20-22 are rejected under 35 USC 112.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 6-16, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 and 13, which are similar in scope, recite(s) 
determine an amount of an energy resource, including the energy produced by the regenerative energy facility, for the machine to service the energy requirement; predict a forward market price on a forward resource market based on the determined amount of the energy resource and at least one external data source; access the forward resource market; and adaptively improve a resource utilization of the energy resource for the energy requirement for the machine, the adaptively improving the energy resource utilization comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating previous outcomes of previous resource utilization of the energy and profitability of previous sales on the forward resource market of the energy produced by the regenerative energy facility; and [improving] the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility based on the predicted forward market price from the market forecasting circuit; and  execute a sale of excess energy, not delivered to the machine, produced by the regenerative energy facility, on the forward resource market in response to the determined amount of the energy resource and the predicted forward market price.  

	Claims 1 and 13 recite a certain method of organizing human activity – a commercial interaction – because the above steps recite a determination of a resource and training data such that the resource utilization is improved and a sale is performed.  Therefore, Applicant has recited an abstract idea that is a certain method of organizing human activity.  
	Claim 1 recites the following additional elements:
A transaction-enabling system, comprising: a machine having an energy requirement for a task
a regenerative energy facility configured to produce energy;
and a controller, comprising:
a resource requirement circuit
a market forecasting circuit
a forward resource market circuit
a resource distribution circuit
by the machine learning circuit, iteratively self-adjusting:
and delivery, to the machine, of the energy, including the energy produced by the regenerative energy facility;
	Claim 13 recites the following additional elements:

machine learning circuit
by the machine learning circuit, iteratively self-adjusting
delivery, to the machine, of the energy, including the energy produced by the regenerative energy facility;
	This judicial exception is not integrated into a practical application.  The additional elements listed above are recited at a high level of generality and are elements amount to no more than mere instructions to apply the exception to generic computing components or using generic computing steps.  The generic computing components and steps are a controller; circuits; machine learning circuits; and iteratively self-adjusting.  
	The elements of a machine having an energy requirement for a task
a regenerative energy facility configured to produce energy are mere field of use limitations because they generally link the abstract idea to technology.  
	These elements both alone and in combination do not integrate the abstract idea into a practical application, because in combination they are merely instructions to apply an abstract idea to a computer and to generally link the abstract idea to technology.  For these reasons, the claims are directed to an abstract idea, and the abstract idea is not integrated into a practical application.  
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2 (the practical application step), above, the same rationale is carried over for Step 2B.  Therefore, the additional elements, both alone and in combination, are not significantly more than the abstract idea.
	 Claims 2-4, 6-12, 14-16, 18, and 20-22 further define the abstract idea of the independent claims.  Claims 12 and 21 recite components (machine learning, artificial intelligence, neural network) which are recited at a high level of generality and therefore are apply it limitations.  
	Therefore, claims 1-4, 6-16, 18, and 20-22 are rejected under 35 USC 101.
Prior Art Made of Record
	The following prior art is considered relevant to Applicant's disclosure and amended claims but is not relied upon in the above rejection:
	Pankanti et al., US PGPUB 2018/0308184 A1, teaches in par 058 using machine learning to infer future energy needs, but Pankanti does not teach:
adaptively improve a resource utilization of the energy resource for the energy requirement for the machine, the adaptively improving the energy resource utilization comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating previous outcomes of previous resource utilization of the energy and profitability of previous sales on the forward resource market of the energy produced by the regenerative energy facility; and by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility based on the predicted forward market price from the market forecasting circuit; and delivery, to the machine, of the energy, including the energy produced by the regenerative energy facility;…sale of excess energy.  

	Therefore, Pankanti does not teach all the limitations of Applicant's claims.  
	Axelrod et al., US PGPUB 2016/0063626 A1, teaches in par 032 that models based on a buyer's energy consumption using machine learning.  Axelrod does not teach:
adaptively improve a resource utilization of the energy resource for the energy requirement for the machine, the adaptively improving the energy resource utilization comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating previous outcomes of previous resource utilization of the energy and profitability of previous sales on the forward resource market of the energy produced by the regenerative energy facility; and by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility based on the predicted forward market price from the market forecasting circuit; and delivery, to the machine, of the energy, including the energy produced by the regenerative energy facility;…sale of excess energy.  

	Therefore, Axelrod does not teach all the limitations of Applicant's claims.  
Response to Arguments:
Double Patenting
Applicant has overcome the double patenting rejection through amendment.
35 USC 101
Applicant argues on page 16 that the amended claims 1 and 13 are similar to Example 39 and MPEP 2106(a)(a)(vii).  Applicant's argument is that these "features are consistent with the example of patent-eligible claim language."  This is not persuasive because the neural network limitations of the example include transformations to digital images, and creating a first and second training set that, according to Example 39 which improves upon detecting human faces.  This is done through mathematical transformation functions on the facial images and a first and second training set that minimizes false positives. See Example 39.  This does not recite an abstract idea because they are specific machine learning limitations that improve upon machine learning technology.  
Applicant's limitations on the other hand are applied limitations of machine learning to the abstract idea of a commercial interaction.  The iterative self-adjustment is the use of machine learning in its ordinary capacity.  Therefore, the 101 rejection is maintained.  
35 USC 103
Applicant has overcome the prior art rejections because Kaushik and Chassin, and Chang do not teach the following amended limitations:
adaptively improve a resource utilization of the energy resource for the energy requirement for the machine, the adaptively improving the energy resource utilization comprising: maintaining a training data set for a machine learning circuit, the training data set comprising feedback data indicating previous outcomes of previous resource utilization of the energy and profitability of previous sales on the forward resource market of the energy produced by the regenerative energy facility; and by the machine learning circuit, iteratively self-adjusting: the resource utilization of the energy by the machine based on the feedback data of the training data set, such that the resource utilization of the energy is adjusted based on a forecasted profitability of the sale of the energy produced by the regenerative energy facility based on the predicted forward market price from the market forecasting circuit; and delivery, to the machine, of the energy, including the energy produced by the regenerative energy facility;…sale of excess energy.  

Therefore, the 103 rejection is withdrawn.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689